


110 HR 6232 IH: For the relief of Richard M. Barlow of Bozeman,

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 6232
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mrs. Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Richard M. Barlow of Bozeman,
		  Montana.
	
	
		1.Relief of Richard M. Barlow
			 of Bozeman, Montana
			(a)FindingsCongress
			 makes the following findings:
				(1)Richard Barlow was
			 a counter-proliferation intelligence officer with expertise in Pakistan nuclear
			 issues.
				(2)From 1980–82, Mr.
			 Barlow served as the action officer for Pakistan proliferation matters at the
			 Arms Control and Disarmament Agency.
				(3)In 1985, Mr.
			 Barlow joined the Central Intelligence Agency, becoming a recognized issue
			 expert on Pakistan's clandestine nuclear purchasing networks and its weapons
			 programs.
				(4)After serving as a
			 Special Agent with the Customs Service, Mr. Barlow then joined the Office of
			 the Secretary of Defense starting in 1989, where he continued to investigate
			 Pakistan's nuclear weapons network headed by A. Q. Khan.
				(5)Mr. Barlow was
			 instrumental in the 1987 arrest and later conviction of 2 agents in Pakistan's
			 nuclear weapons development program headed by A. Q. Khan, for which he received
			 an award for exceptional accomplishment from the Director of the Central
			 Intelligence Agency and numerous commendations from senior State Department and
			 law enforcement officials.
				(6)In addition, Mr.
			 Barlow received a prestigious commendation from the State Department’s Legal
			 Advisor for assistance to President Ronald Reagan and Secretary of State George
			 P. Schultz for triggering the Solarz Amendment relating to termination of
			 military and economic aid to Pakistan for exporting nuclear weapons
			 technology.
				(7)In a classified
			 hearing following the arrests of the Pakistani agents, Mr. Barlow, as the
			 Central Intelligence Agency's top expert, testified truthfully to the
			 Subcommittee on Asian Pacific Affairs of the Committee on International
			 Relations of the House of Representatives, then known as the House Foreign
			 Affairs Committee, that the arrested Pakistanis were agents of the Pakistani
			 government, and revealed that Pakistan had continued to regularly violate
			 United States nuclear export laws.
				(8)Mr. Barlow’s
			 actions revealed that certain Executive Branch officials had been withholding
			 this information from the Congressional committees.
				(9)In 1989, Mr.
			 Barlow joined the Office of the Secretary of Defense in the Office of
			 Non-proliferation where he continued to investigate Pakistani proliferation
			 networks.
				(10)In
			 April 1989, Mr. Barlow received an outstanding performance review from his
			 Department of Defense supervisors, and in June 1989 he was promoted.
				(11)During the spring
			 and early summer of 1989, Mr. Barlow told his supervisors on a number of
			 occasions that he had serious concerns that Executive Branch officials were
			 concealing intelligence about Pakistan's nuclear program from Congress and were
			 obstructing pending criminal investigations into Pakistan's procurement efforts
			 in order to avoid triggering the Pressler and Solarz Amendments and to obtain
			 approval for a proposed $1,400,000,000 sale of F–16 jets to Pakistan.
				(12)On August 2,
			 1989, Mr. Barlow raised concerns about false testimony given by senior
			 officials to the Congress on Pakistan's nuclear capabilities to the
			 Subcommittee on Asian Pacific Affairs of the Committee on International
			 Relations of the House.
				(13)On August 4, 1989,
			 several weeks after being promoted, Richard Barlow was handed a notice of
			 pending termination.
				(14)On August 8,
			 1989, Mr. Barlow’s security clearances were suspended for reasons that were
			 classified and not revealed to him.
				(15)On August 26,
			 1989, Mr. Barlow, under threat of firing, was offered a series of menial,
			 temporary assignments by Department of Defense personnel and security officials
			 concerned about possible retaliation against him as a Congressional
			 whistleblower by senior officials in the Office of the Secretary of
			 Defense.
				(16)Mr. Barlow then
			 underwent a 9-month long security investigation involving numerous allegations
			 levied against him by his superiors in the Office of Secretary of Defense, all
			 of which were found to be false.
				(17)In March of 1990,
			 Mr. Barlow then had his security clearance restored and remained in a series of
			 temporary assignments until February 1992, when he then resigned under
			 duress.
				(18)At the time of
			 his separation from government service, Mr. Barlow had completed 8 years of
			 government service.
				(19)Mr. Barlow’s
			 temporary loss of his security clearance and personnel actions against him
			 damaged his reputation and left him unable to find suitable employment inside
			 the Government.
				(20)For the next 15
			 years, Mr. Barlow continued to serve his country as a consultant to the
			 intelligence and law enforcement communities working on complex
			 counterintelligence and counter-proliferation operations without the benefits
			 he would have had if he had continued as a Federal employee.
				(21)In 1998, a Private Relief Bill (S. 2274,
			 105th Congress) was introduced to provide compensation to Mr. Barlow. On
			 October 5, 1998, the Senate passed S. Res. 256, which referred the bill to the
			 Court of Federal Claims instructing the court to advise the Congress as to
			 the nature, extent, and character of the claim for compensation referred
			 to in such bill as a legal or equitable claim against the United States or a
			 gratuity.
				(22)With Senate
			 Resolution 256, the Senate recognized the importance of protecting Federal
			 employees who inform Congress of Executive Branch distortions of the truth and
			 other wrongdoing.
				(23)On March 6, 2000,
			 the Government filed a protective order under the state secrets privilege for
			 documents requested under discovery by Mr. Barlow relating to the Pakistan
			 nuclear program.
				(24)The documents
			 denied under the state secret privilege were documents that Mr. Barlow had
			 official access to prior to the loss of clearance.
				(25)The documents
			 denied under the state secrets privilege were subpoenaed by Mr. Barlow to
			 substantiate the allegations he originally made regarding his claim of false
			 testimony of Government officials to Congress on the Pakistan nuclear weapons
			 program and the actions taken against him.
				(26)The evidence
			 withheld from the Court as a result of the state secrets privilege included
			 significant, sworn statements from a number of senior intelligence, Department
			 of State, and Department of Defense officials corroborating Mr. Barlow's
			 charges of Executive Branch wrongdoing.
				(27)As a result of
			 the use of the state secrets privilege, Mr. Barlow and the United States Court
			 of Federal Claims did not have access to evidence and information necessary to
			 evaluate the key information relating to the merits of Mr. Barlow's case and
			 accurately report its findings to the Senate.
				(28)Since Mr.
			 Barlow's separation from government service in 1992, five Senate and five House
			 committees have intervened in support of Mr. Barlow's case on a bipartisan
			 basis, and investigations by the Central Intelligence Agency, State Department
			 Inspectors General, and the Government Accountability Office have corroborated
			 Mr. Barlow's findings or found that personnel actions were taken against him in
			 reprisal.
				(29)Richard Barlow is
			 recognized for his patriotism and service to his country.
				(b)Compensation of
			 certain losses
				(1)In
			 generalThe Secretary of the
			 Treasury shall pay, out of any money in the Treasury not otherwise
			 appropriated, to Richard M. Barlow of Bozeman, Montana, the sum of $1,900,000
			 for the losses incurred by Richard M. Barlow relating to and as a direct
			 consequence of personnel and security actions taken by the Department of
			 Defense beginning on August 4th, 1989.
				(2)No inference of
			 liabilityNothing in this section shall be construed as an
			 inference of liability on the part of the United States.
				(3)No agents and
			 attorneys feesNone of the payment authorized by this section may
			 be paid to or received by any agent or attorney for any services rendered in
			 connection with obtaining such payment. Any person who violates this subsection
			 shall be guilty of a misdemeanor and shall be subject to a fine in the amount
			 provided in title 18, United States Code.
				(4)Non-taxability
			 of paymentThe payment authorized by this section is in partial
			 reimbursement for losses incurred by Richard Barlow as a result of the
			 personnel actions taken by the Department of Defense and is not subject to
			 Federal, State, or local income taxation.
				
